POWER OF ATTORNEY Allianz Life Insurance Company of North America I hereby constitute and appoint Stewart D. Gregg and Erik T. Nelson as my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for me and in my name, place and stead, in any and all capacities, to sign any and all documents to be filed under the registrations reflected in the list below that have been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of North America pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life Insurance Company of North America - Registered Life and Annuity Products Allianz Life Variable Account A 33 Act No. Allianz Life Variable Account B 33 Act No. ValueLife 33-11158 High Five 333-90260 Valuemark Life 33-15464 Charter II 333-101812 Life Fund VUL 333-60206 High Five Bonus 333-111049 High Five L 333-120181 Allianz Life Variable Account B Custom Income 333-126217 Valuemark II 33-23035 Elite 333-134267 Valuemark III 33-72046 Vision 333-139701 VIP 33-76190 Connections - RJ 333-145866 Valuemark IV 333-06709 Retirement Pro 333-166408 Charter 333-63719 Connections – WF 333-169265 Alterity 333-82329 Vision (POS) 333-171427 Rewards 333-95729 Dimensions 333-47886 Allianz Life of North America Income Vest contingent annuity 333-169865 By: /s/ Walter R. White Name: Walter R. White Title:Director, President and Chief Executive Officer Date: 1/30/2012
